                                                                                                     E-FILED
                                                                        Monday, 08 June, 2020 03:50:21 PM
                                                                             Clerk, U.S. District Court, ILCD

046846/21061/JNR/JCS

                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

NICHOLAS A. AKERELE,

                       Plaintiff,

v.

ILLINOIS DEPARTMENT OF                               No. 20-cv-2053
CORRECTIONS, WEXFORD HEALTH
                                                     Sue E. Myerscough
CARE SERVICES, VICTOR CALLOWAY,
DR.YOUNG, CYNTHIA ROSS, ROB
JEFFREY, MIRADA RITTER, AND
DANVILLE CORRECTIONAL CENTER,

                       Defendants.

     ANSWER TO PLAINTIFF’S COMPLAINT WITH AFFIRMATIVE DEFENSES

        NOW COMES Defendants, DR. JUSTIN YOUNG, CYNTHIA ROSS, RN, AND

WEXFORD HEALTH SOURCES, INC., by their attorney, CASSIDAY SCHADE LLP, and

pursuant to Local Rule 16.3(E)(2) and the Court’s April 8, 2020 Order, hereby submits their

Answer and Affirmative Defenses to Plaintiff’s Complaint, stating as follows:

        1.     Defendant Dr. Justin Young admits that he has been employed by Wexford

Health Sources, Inc. as the Medical Director at Danville Correctional Center at what appears to

be the time relevant to the Complaint.

        2.     Defendant Cynthia Ross admits she was employed by Wexford Health Sources,

Inc. as a registered nurse at what appears to be the time relevant to the Complaint.

        3.     Defendant Wexford admits it is a medical vendor to the State of Illinois / Illinois

Department of Corrections and provides certain medical services in accordance with its contract.

        4.     Defendants admit that jurisdiction and venue are proper in the Central District of

Illinois.
       5.      Defendants deny that any act or omission on his part constitutes deliberate

indifference to a serious medical need.

       6.      Defendants deny that Plaintiff had a serious medical need as alleged in the

Complaint.

       7.      Defendants deny that any response they may or may not have made to any request

of the Plaintiff constituted deliberate indifference to a serious medical need.

       8.      Defendants deny that Plaintiff was injured by any act, omission, or delay

allegedly caused by Defendants.

       9.      Defendants deny Plaintiff’s nose injury is one in which surgery is medically

indicated.

       10.     Defendants deny Plaintiff was or is being denied medically necessary treatment.

       11.     Defendants deny the existence of any unconstitutional custom, policy or practice

related to the care provided to Plaintiff.

       12.     Defendants deny the existence of any policy or practice of refusing or denying

necessary medical treatment as a cost-saving method.

       13.     Defendants deny that Plaintiff is entitled to any relief whatsoever.

       14.     Defendants deny that Plaintiff's claims are meritorious.

DEFENDANTS DEMAND TRIAL BY JURY

                                   AFFIRMATIVE DEFENSES

       1.      At all times relevant herein, Defendants acted in good faith in the performance of

their official duties and without violating Plaintiff's clearly established statutory or constitutional




                                                  2
rights of which a reasonable person would have known. Defendants are therefore protected from

suit by the doctrine of qualified immunity.1

        2.       At all times relevant herein, Defendants acted in good faith and in conformity

with existing precedent. They are therefore entitled to good faith immunity from damages.

Janus v. Am. Fed’n. of State, 942 F.3d 352 (7th Cir. 2019).

        3.       To the extent Plaintiff has failed to exhaust his administrative remedies prior to

initiating bringing this action, his claims are barred by Section 1997e(a) of the Prison Litigation

Reform Act.

        4.       To the extent Plaintiff’s claims for relief accrued more than two years prior to

initiation of this case, they are barred by the applicable statute of limitations.

        5.       At all times relevant herein, Defendants’ duties were limited to those that were

delegated to them by their employer and that their employer voluntarily undertook pursuant to its

contract with the Illinois Department of Corrections.

DEFENDANT DEMANDS TRIAL BY JURY AS TO HIS AFFIRMATIVE DEFENSES

        WHEREFORE, for the above reasons, Defendants respectfully request this Honorable

Court deny Plaintiff any relief in this matter and grant Defendants judgment as to all matters and

any other relief deemed appropriate, including cost of suit.

                                                     Respectfully submitted,

                                                     CASSIDAY SCHADE LLP

                                                     By: /s/ Joy C. Syrcle
                                                         Attorneys for Defendants, DR. JUSTIN
                                                         YOUNG, CYNTHIA ROSS, RN, AND
                                                         WEXFORD HEALTH SOURCES, INC.


1
  Defendants acknowledge in Estate of Clark v. Walker, 865 F.3d 544, 550-51 (7th Cir. 2017), the Seventh Circuit
rejected qualified immunity for contractual government employees. Defendants assert this defense to preserve it for
appeal.


                                                        3
Joy C. Syrcle
ARDC No. 6302066
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
jsycle@cassiday.com




                                    4
                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 8, 2020, I electronically filed the foregoing Answer to

Plaintiff’s Complaint with Affirmative Defenses with the Clerk of the Court using the CM/ECF

system. The electronic case filing system sent a “Notice of E-Filing” to the following:

Philip Andrews, #6329386
Assistant Attorney General
500 South Second Street
Springfield, IL 62701
Pandrews@atg.state.il.us


         I also hereby certify that a true and correct copy of the foregoing Answer to Plaintiff’s

Complaint with Affirmative Defenses was served via regular mail to the following non-CM-ECF

participant at the following address by depositing the same in the U.S. mail located in

Springfield, Illinois, with proper postage prepaid, on June 8, 2020. Under penalties as provided

by law pursuant to 735 ILCS 5/1-109, I certify that the statements set forth herein are true and

correct:

PRO SE:
Nicholas A. Akerele (R48718)
Danville Correctional Center
Inmate Mail/Parcels
3820 East Main Street
Danville IL 61834
(217) 446-0441



                                                                    /s/ Joy C. Syrcle
9505062 JSYRCLE;JSYRCLE




                                                 5
